COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

 Cause number:                     01-18-00819-CV
 Style:                            Cynthia Johnson v.
                                   v. Severino Family, LLC
                     *
 Date motion filed :               December 17, 2018
 Type of motion:                   Motion to Dismiss
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?       No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                       Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We strike appellant’s Motion to Dismiss because said motion is deficient for failing to comply with the
            Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.5(e). The Court will consider a Motion to
            Dismiss that complies with the certificate of service requirements of the Texas Rules of Appellate
            Procedure. See id.




Judge’s signature: /s/ Sherry Radack
                         Acting individually             Acting for the Court

Panel consists of        ____________________________________________

Date: __January 15, 2019_____